Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 1 of 14 PageID #: 925



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
                                 CENTRAL ISLIP DIVISION


 THE COUNTY OF ALLEGANY

                         Plaintiff

                  v.                                     Civ. No. 2:19-cv-04891(RRM) (SLT)


 PURDUE PHARMA L.P., et al.,

                         Defendants.




 MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR AN EXPEDITED
          HEARING ON PLAINTIFF’S MOTION TO REMAND


           Express Scripts, Inc.; CVS Health Corporation; Caremark Rx, L.L.C.; CaremarkPCS

 Health, L.L.C.; Caremark, L.L.C.; CaremarkPCS, L.L.C.; UnitedHealth Group Incorporated;

 Optum, Inc.; OptumRx, Inc.; Prime Therapeutics, LLC; Navitus Holdings, LLC; and Navitus

 Health Solutions, LLC (collectively, the “Moving Defendants”) submit this memorandum in

 opposition to Plaintiff’s motion for an expedited hearing on Plaintiff’s motion to remand. Dkt.

 No. 15.

           There is no urgency or merit to Plaintiff’s motion to remand. The only reason Plaintiff

 seeks to rush resolution of its remand motion is to evade the Judicial Panel on Multidistrict

 Litigation’s (“JPML”) likely order transferring this lawsuit to In re National Prescription Opiate

 Litigation, MDL No. 2804 (N.D. Ohio 2017) (“Opiate MDL”). To date, more than 2,000 cases

 have been transferred to, or filed in, the Opiate MDL. There are numerous cases in the Opiate

 MDL with overlapping or nearly identical issues to this action, many of which originated in New


                                                  1
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 2 of 14 PageID #: 926



 York. Indeed, several other federal courts in this district and other districts in New York have

 issued stays in virtually identical cases filed by the same Plaintiffs’ counsel, against the same group

 of defendants, and based on the same procedural and jurisdictional issues that are present here.

 See Text Order, City of Auburn v. Purdue Pharma L.P., No. 2:19-cv-03800 (E.D.N.Y. Sept. 6,

 2019) (Azrack, J.) (temporarily staying proceedings in a substantially similar case related to

 opioids, pending final transfer decision by the JPML); see also Text Order, City of Ogdensburg v.

 Purdue Pharma L.P., No. 8:19-cv-00782 (N.D.N.Y. Sept. 10, 2019), Dkt. No. 79 (granting

 defendants’ motion to temporarily stay proceedings pending final transfer decision by the JPML

 in a substantially similar case related to opioids); Text Order, City of Saratoga Springs v. Purdue

 Pharma L.P., No. 1:19-cv-00789 (N.D.N.Y. Sept. 10, 2019), Dkt. No. 79 (same); Text Order, City

 of Rochester v. Purdue Pharma L.P., No. 6:19-cv-06490 (W.D.N.Y. Sept. 23, 2019), Dkt. No. 62

 (same).

           A conditional transfer order (“CTO”) by the JPML is not a basis for expediting resolution

 of Plaintiff’s remand motion. Instead, it provides a basis for exactly the opposite action: the

 issuance of the CTO strongly counsels deferring resolution of the motion to remand until the JPML

 issues its final decision on whether to transfer this action to the Opiate MDL. 1 This is especially

 true where, as here, the precise jurisdictional issues—removal under theories of severance and

 fraudulent misjoinder—have already arisen in cases transferred to the Opiate MDL and are before

 the Opiate MDL Court. Such issues should be resolved in a consistent manner by the Opiate MDL

 Court. See North v. Merck & Co., No. 05-cv-6475L, 2005 WL 2921638, at *2 (“[T]he objectives

 of the MDL process—namely the avoidance of inconsistent rulings and the conservation of judicial



 1
  On September 20, 2019, the Moving Defendants filed their letter requesting leave to file a
 motion to temporarily stay proceedings pending a final decision by the JPML, along with a
 proposed briefing schedule. Dkt. No. 13.
                                                   2
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 3 of 14 PageID #: 927



 resources—are best met by allowing the MDL Court to decide the plaintiff’s motion to remand.”).

 Plaintiff’s motion to expedite thus fundamentally misconstrues JPML procedures and the purpose

 of a CTO. Accordingly, the Court should deny Plaintiff’s motion and should issue a stay.

                                        BACKGROUND

        Plaintiff commenced this action on June 14, 2019. On August 27, 2019, the Moving

 Defendants removed this action to this Court, based on diversity jurisdiction under 28 U.S.C.

 §§ 1441, 1332, and 1446. See Dkt. No. 1. On September 26, 2019, Plaintiff moved to remand this

 case to state court. See Dkt. No. 14. That same day, Plaintiff filed its motion for an expedited

 hearing on its motion to remand. See Dkt. No. 15. 2

        This action involves allegations against manufacturers, distributors, pharmacies, pharmacy

 benefit managers, and others arising from the sale, marketing, and distribution of prescription

 opioid medications. This action is similar to thousands of cases that are pending in the Opiate

 MDL, which the JPML established on December 5, 2017. Accordingly, after receiving the Moving

 Defendants’ notification of this case, the JPML conditionally transferred this case to the Opiate

 MDL on September 11, 2019, pending the JPML’s final determination on transfer.                See

 Conditional Transfer Order, In re Nat’l Prescription Opiate Litig., MDL No. 2804 (J.P.M.L. Sept.

 11, 2019), Dkt. No. 5583. Plaintiff objected to the conditional transfer on September 18, 2019,

 and briefing is expected to be completed by October 31, 2019. See Text Order, In re Nat’l

 Prescription Opiate Litig., MDL No. 2804 (J.P.M.L. Sept. 19, 2019), Dkt. No. 5660. The JPML




 2
  On September 26, 2019, (without filing pre-motion conference letters, and before its motion
 was fully briefed, see Individual Rules of District Judge Roslynn R. Mauskpf Rule III.A.),
 Plaintiff filed on ECF its: (1) motion to remand (Dkt. No. 14); and (2) motion for an expedited
 hearing (Dkt. No. 15). To preserve their rights, the Moving Defendants have filed their
 opposition to Plaintiff’s motion to expedite on ECF and served Plaintiff with their papers.
                                                 3
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 4 of 14 PageID #: 928



 will likely make a final decision on or shortly after the next bimonthly hearing date of December

 5, 2019.

                                           ARGUMENT

          Plaintiff’s motion to expedite should be denied because there is simply no urgency here.

 Plaintiff argues that the resolution of its motion to remand should be expedited for the sole reason

 that “the instant action is now included on CTO-111,” and “[u]nless this Court rules on the

 jurisdictional matters raised by Plaintiff’s remand motion before the next JPML hearing, Plaintiff

 will be subject to a court without jurisdiction over its action.” Dkt. No. 15 at 5–6.

          But the issuance of a CTO is standard and routine under the JPML rules and is not a basis

 for expediting resolution of Plaintiff’s Motion to Remand. To the contrary, the issuance of the

 CTO signals that the case should be transferred to the Opiate MDL because it appears to “involve

 questions of fact that are common to the actions previously transferred to the Northern District of

 Ohio and assigned to Judge Polster.” See Conditional Transfer Order, In re Nat’l Prescription

 Opiate Litig., MDL No. 2804 (J.P.M.L. Sept. 11, 2019) Dkt. No. 5583. The JPML, alone, has

 issued hundreds of CTOs for the Opiate MDL since last year and continues to do so on a daily

 basis.

          Indeed, judicial economy strongly counsels in favor of the Opiate MDL Court deciding

 these issues. Over one hundred cases removed on the basis of diversity jurisdiction, under theories

 of fraudulent misjoinder or severance, are currently pending before the Opiate MDL Court. In

 these cases, as discussed more fully in the forthcoming motion to stay, district courts across the

 country routinely issued a stay of proceedings. See e.g., Text Order, City of Auburn, No. 2:19-cv-

 03800 (temporarily staying proceedings in a substantially similar case, pending final transfer

 decision by the JPML); Text Order, City of Ogdensburg, No. 8:19-cv-00782, Dkt. No. 79 (granting



                                                  4
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 5 of 14 PageID #: 929



 defendants’ motion to temporarily stay proceedings pending final transfer decision by the JPML

 in a substantially similar case); Text Order, City of Saratoga Springs, No. 1:19-cv-00789, Dkt. No.

 79 (same); Text Order, City of Rochester, No. 6:19-cv-06490, Dkt. No. 62 (same); Order at 2–3,

 Franklin Cty. v. Purdue Pharma L.P., No. 7:19-cv-00302 (W.D. Va. May 1, 2019), Dkt. No. 33

 (“this case and those like it present issues of national importance with national implications . . .

 [i]n the interest of judicial economy and to achieve uniform disposition of the issues central to

 these cases, the court will exercise it discretion to forego consideration of Franklin County’s

 [remand] motion[] so that the JPML may adjudicate the objections to transfer of these cases”).

 The rationale is simple: where a jurisdictional issue “is easily capable of arising in hundreds or

 even thousands of cases in district courts throughout the nation,” and “involves common questions

 of law and fact,” “[c]onsistency as well as economy is . . . served” by having the jurisdictional

 objections “heard and resolved by a single court . . . .” In re Ivy, 901 F.2d 7, 9 (2d Cir. 1990).

        Moreover, there is no merit to Plaintiff’s argument that “[a] transfer of the case to the

 federal court, especially into an MDL, will . . . severely prejudice Plaintiff” because “this action .

 . . should be part of the New York coordinated litigation.” See Dkt. No. 15 at 6. Any potential

 prejudice to Plaintiff is slight.    Although the action, In re Opioid Litigation, Index No.

 400000/2017 (N.Y. Sup. Ct. 2017), is pending in Suffolk County Supreme Court, none of the

 dozens of actions being litigated therein involves the Moving Defendants—thus, no case

 management or pretrial proceedings have commenced relating to the Moving Defendants. Indeed,

 Plaintiff has expended limited resources to date, as this action is still in its infancy, and discovery

 has not yet begun.

        Furthermore, if this action is transferred to the Opiate MDL, Plaintiff can raise any

 jurisdictional objections to the MDL Court. And in the unlikely event that the JPML does not



                                                   5
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 6 of 14 PageID #: 930



 transfer this case to the Opiate MDL, this Court can hear and decide any jurisdictional objections

 raised by Plaintiff at that time. “The question is not whether there will be a decision on the

 jurisdictional issue, but rather which court is in the best position to decide it – this Court or the

 MDL court.” Med. Soc’y of N.Y. v. Conn. Gen. Corp., 187 F. Supp. 2d 89, 92 (S.D.N.Y. 2001).

        Conversely, the Moving Defendants have been litigating virtually identical claims in the

 Opiate MDL for nearly twenty months, and are named defendants in the second bellwether track

 established by Judge Polster.     The Moving Defendants should not be forced to engage in

 unnecessary and duplicative discovery and motion practice, or to risk inconsistent rulings on

 important jurisdictional issues. See Lee v. Equifax Info. Servs., LLC, 2018 WL 8139008, at *1

 (E.D.N.Y. Aug. 6, 2018) (“[I]f the case is not stayed pending the JPML’s transfer decision,

 defendant will be prejudiced by having to defend duplicative proceedings and motions, with the

 potential for inconsistent and/or inefficient discovery demands and obligations.”). The Court

 should deny Plaintiff’s motion to expedite.

                                          CONCLUSION

        Accordingly, any delay in a ruling on a decision to remand is far outweighed by the

 hardship to the Moving Defendants and risk of inconsistent rulings. For the foregoing reasons,

 Plaintiff’s motion for expedited treatment of its remand motion should be denied.


 Dated: October 3, 2019
                                                   Respectfully submitted,

                                                   /s/ Alana F. Montas
 Steven Penaro                                     Alana F. Montas
 ALSTON & BIRD LLP                                 Steven G. Kobre
 90 Park Avenue                                    Matthew I. Menchel
 New York, NY 10016                                Alexandria E. Swette
 Tel: (212) 210-9460                               KOBRE & KIM LLP
 Fax: (212 922-3960                                800 Third Avenue
 steve.penaro@alston.com                           New York, NY 10022

                                                  6
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 7 of 14 PageID #: 931




 William H. Jordan                         Tel.: (212) 488-1200
 (Pro hac vice forthcoming)                Fax: (212) 488-1220
 Caroline R. Strumph                       Alana.Montas@kobrekim.com
 (Pro hac vice forthcoming)                Steven.Kobre@kobrekim.com
 ALSTON & BIRD LLP                         Matthew.Menchel@kobrekim.com
 One Atlantic Center                       Alexandria.Swette@kobrekim.com
 1201 West Peachtree Street
 Atlanta, GA 30309-3424                    Adriana Riviere-Badell
 Tel: (404) 881-7000                       (Pro hac vice forthcoming)
 Fax: (404) 881-7777                       KOBRE & KIM LLP
 bill.jordan@alston.com                    201 South Biscayne Boulevard
 caroline.strumph@alston.com               Suite 1900
                                           Miami, FL 33131
 Brian D. Boone                            Tel.: (305) 967-6100
 (Pro hac vice forthcoming)                Fax: (305) 967-6120
 ALSTON & BIRD LLP                         Adriana.Riviere-Badell@kobrekim.com
 Bank of America Plaza, Suite 4000
 101 S. Tryon St.                          Julian W. Park
 Charlotte, NC 28280                       (Pro hac vice forthcoming)
 Tel: (704) 444-1000                       KOBRE & KIM LLP
 Fax: (704) 444-1111                       150 California Street, 19th Floor
 brian.boone@alston.com                    San Francisco, CA 94111
                                           Tel.: (415) 582-4800
 Kimberly K. Chemerinsky                   Fax: (415) 582-4811
 (Pro hac vice forthcoming)                Julian.Park@kobrekim.com
 ALSTON & BIRD LLP
 333 South Hope Street, 16th Floor         Attorneys for Defendant Express Scripts,
 Los Angeles, CA 90071-1410                Inc.
 Tel: (213) 576-1000
 Fax: (213) 576-1100                       Nicholas S. Davis
 kim.chemerinsky@alston.com                THOMPSON & KNIGHT LLP
                                           900 Third Avenue, 20th Floor
 Attorneys for Defendants OptumRx, Inc.,   New York, New York 10022
 Optum, Inc., and UnitedHealth Group       Tel.: (212) 751-3001
 Incorporated                              Fax: (212) 751-3113
                                           nick.davis@tklaw.com
 Shawn P. Naunton
 ZUCKERMAN SPAEDER LLP                     Timothy E. Hudson
 485 Madison Avenue                        (Pro hac vice forthcoming)
 10th Floor                                Janelle L. Davis
 New York, NY 10022-5871                   (Pro hac vice forthcoming)
 Tel.: (212) 704-9600                      Mackenzie Salenger
 snaunton@zuckerman.com                    (Pro hac vice forthcoming)
                                           THOMPSON & KNIGHT LLP
 Conor B. O’Croinin                        One Arts Plaza
 (Admitted pro hac vice)                   1722 Routh Street, Suite 1500

                                           7
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 8 of 14 PageID #: 932




 ZUCKERMAN SPAEDER LLP                      Dallas, Texas 75201
 100 East Pratt Street                      Tel.: (214) 969-1700
 Suite 2440                                 Fax: (214) 969-1751
 Baltimore, Maryland 21202-1031             tim.hudson@tklaw.com
 Tel.: (410) 332-0444                       janelle.davis@tklaw.com
 cocroinin@zuckerman.com                    mackenzie.salenger@tklaw.com

 Attorneys for CVS Health Corporation;      Attorneys for Navitus Holdings, LLC and
 Caremark Rx, L.L.C.; CaremarkPCS Health,   Navitus Health Solutions, LLC
 L.L.C. d/b/a CVS/Caremark; Caremark,
 L.L.C.; CaremarkPCS, L.L.C.                Robert J. Gilbertson
                                            (Pro hac vice forthcoming)
                                            GREENE ESPEL PLLP
                                            222 S. 9th Street, Suite 2200
                                            Minneapolis, MN 55402
                                            Tel.: (612) 373-8330
                                            BGilbertson@GreeneEspel.com

                                            Attorneys    for   Defendant     Prime
                                            Therapeutics LLC




                                            8
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 9 of 14 PageID #: 933



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, the foregoing document was electronically served

 upon all attorneys of record. Other notice is being sent to the parties via U.S. Mail Postage Prepaid.


 Counsel for Plaintiff:

                    Plaintiff                                           Attorneys
  The County of Allegany                               Paul J. Napoli
                                                       Salvatore C. Badala
                                                       Joseph L. Ciaccio
                                                       Shayna E. Sacks
                                                       Napoli Shkolnik PLLC
                                                       400 Broadhollow Road, Suite 305
                                                       Melville, NY 11747


 Counsel for Defendants:

                  Defendant                               Attorneys/Address
  Purdue Pharma, L.P.                        c/o Corporation Service Company
                                             80 State Street
                                             Albany, NY 12207-2543
  Purdue Pharma, Inc.                        c/o United Corporate Services, Inc.
                                             10 Bank Street, Suite 560
                                             White Plains, NY 10606
  Purdue Frederick Company, Inc.             c/o Corporation Service Company
                                             80 State Street
                                             Albany, NY 12207
  Teva Pharmaceuticals USA, Inc.             1090 Horshan Road
                                             North Wales, PA 19454
  Cephalon, Inc.                             1090 Horsham Road
                                             North Wales, PA 19454
  Johnson & Johnson                          One Johnson & Johnson Plaza
                                             New Brunswick, NY 08933
  Janssen Pharmaceuticals, Inc.              116 Pine Street Suite 320
                                             Harrisburg, PA 17101
  Janssen Pharmaceutica, Inc. N/K/A Janssen 116 Pine Street Suite 320
  Pharmaceuticals, Inc.                      Harrisburg, PA 17101
  Ortho-McNeil-Janssen Pharmaceuticals, Inc. c/o The Corporation Trust Company
  N/K/A Janssen Pharmaceuticals, Inc.        820 Bear Tavern Road
                                             West Trenton, NJ 08628


                                                   1
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 10 of 14 PageID #: 934




                  Defendant                                Attorneys/Address
  Endo Health Solutions, Inc.                 1400 Atwater Dr.
                                              Malvern, PA 19355
  Endo Pharmaceuticals, Inc.                  1400 Atwater Dr.
                                              Malvern, PA 19355
  Allergan PLC F/K/A Actavis PLC              c/o Teva Pharmaceuticals
                                              425 Privet Road
                                              Horsham, PA 19454
  Actavis, Inc. F/K/A Watson Pharmaceuticals, c/o Teva Pharmaceuticals
  Inc.                                        425 Privet Road
                                              Horsham, PA 19454
  Watson Laboratories, Inc.                   311 Bonnie Circle
                                              Corona, CA 92880
  Actavis LLC                                 c/o Teva Pharmaceuticals
                                              425 Privet Road
                                              Horsham, PA 19454
  Actavis Pharma, Inc. F/K/A Watson Pharma, c/o Teva Pharmaceuticals
  Inc.                                        425 Privet Road
                                              Horsham, PA 19454
  Insys Therapeutics, Inc.                    1333 S. Spectrum Blvd. #100
                                              Chandler, AZ 85286
  McKesson Corporation                        c/o Corporation Service Company
                                              251 Little Falls Drive
                                              Wilmington, DE 19808
                                              (302) 636-5401
  Cardinal Health, Inc.                       Kevin Patrick Mulry
                                              400 RXR Plaza
                                              Uniondale, NY 11556
                                              kmulry@farrellfritz.com
  AmerisourceBergen Drug Corporation          Paul Edward Asfendis
                                              Gibbons, P.C.
                                              One Pennsylvania Plaza
                                              37th FLoor
                                              New York, NY 10119
                                              pasfendis@gibbonslaw.com
  American Medical Distributors, Inc.         Paul Edward Asfendis
                                              Gibbons, P.C.
                                              One Pennsylvania Plaza
                                              37th Floor
                                              New York, NY 10119
                                              pasfendis@gibbonslaw.com




                                            2
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 11 of 14 PageID #: 935




                  Defendant                             Attorneys/Address
  Bellco Drug Corp.                        Paul Edward Asfendis
                                           Gibbons, P.C.
                                           One Pennsylvania Plaza
                                           37th FLoor
                                           New York, NY 10119
                                           pasfendis@gibbonslaw.com
  Blenheim Pharmacal, Inc.                 119 Creamery Road
                                           North Blenheim, NY 12131
  Eveready Wholesale Drugs Ltd.            23 Hilltop Drop
                                           Melville, NY 11747
  Kinray, LLC                              152-35 10th Avenue
                                           Whitestone, NY 11357
  PSS World Medical, Inc.                  c/o McKesson Medical-Surgical
                                           4345 Southpoint Boulevard, #10
                                           Jacksonville, FL 32216

                                           and

                                           c/o Corporation Service Co.
                                           1201 Hays Street
                                           Tallahassee, FL 32301
  Rochester Drug Cooperative, Inc.         50 Jetview Drive
                                           Rochester, NY 14626
  Darby Group Companies, Inc.              300 Jericho Quadrangle
                                           Jericho, NY 11753
  Raymond Sackler Family                   c/o Joseph Hage Aaronson LLC
                                           485 Lexington Avenue, 30th Floor
                                           New York, NY 10017
  Mortimer Sackler Family                  c/o Debevoise & Plimpton LLP
                                           919 Third Avenue
                                           New York, NY 10022
  Richard S. Sackler                       c/o Joseph Hage Aaronson Llc
                                           485 Lexington Avenue, 30th Floor
                                           New York, NY 10017
                                           (212) 407-1200
  Jonathan D. Sackler                      c/o Joseph Hage Aaronson LLC
                                           485 Lexington Avenue, 30th Floor
                                           New York, New York 10017
                                           (212) 407-1200
  Mortimer D.A. Sackler                    c/o Debevoise & Plimpton LLP
                                           919 Third Avenue
                                           New York, NY 10022
  Kathe A. Sackler                         c/o Debevoise & Plimpton LLP
                                           919 Third Avenue
                                           New York, NY 10022
                                       3
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 12 of 14 PageID #: 936




                   Defendant                           Attorneys/Address
  Ilene Sackler Lefcourt                  c/o Debevoise & Plimpton LLP
                                          919 Third Avenue
                                          New York, NY 10022
  Beverly Sackler                         c/o Joseph Hage Aaronson LLC
                                          485 Lexington Avenue, 30th Floor
                                          New York, NY 10017
  Theresa Sackler                         c/o Debevoise & Plimpton LLP
                                          919 Third Avenue
                                          New York, NY 10022
  David A. Sackler                        c/o Joseph Hage Aaronson LLC
                                          485 Lexington Avenue, 30th Floor
                                          New York, NY 10017
                                          (212) 407-1200
  Rhodes Technologies                     c/o Skarzynski Black LLC
                                          One Battery Park Plaza, 32nd Floor
                                          New York, NY 10004
  Rhodes Technologies Inc.                c/o Skarzynski Black LLC
                                          One Battery Park Plaza, 32nd Floor
                                          New York, NY 10004
  Rhodes Pharmaceuticals, L.P.            c/o Skarzynski Black LLC
                                          One Battery Park Plaza
                                          32nd Floor
                                          New York, NY 10004
                                          (212) 820-7700
  Rhodes Pharmaceuticals Inc.             c/o Skarzynski Black LLC
                                          One Battery Park Plaza
                                          32nd Floor
                                          New York, NY 10004
                                          (212) 820-7700
  Trust for the Benefit of Members of the c/o Joseph Hage Aaronson LLC
  Raymond Sackler Family                  485 Lexington Avenue, 30th Floor
                                          New York, NY 10017
  The P.F. Laboratories, Inc.             700 Union Blvd,
                                          Totowa, NJ 07512
  Stuart D. Baker                         16 Sutton Place,
                                          New York, NY 1002
  Par Pharmaceutical, Inc.                1 Ram Ridge Rd,
                                          Chestnut Ridge, NY 10977
  Par Pharmaceutical Companies, Inc.      c/o CT Corporation System
                                          28 Liberty St.
                                          New York, NY 10005
  Mallinckrodt PLC                        675 McDonnell Blvd.
                                          St. Louis, MO 63042



                                           4
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 13 of 14 PageID #: 937




                  Defendant                          Attorneys/Address
  Mallinckrodt LLC                      c/o Ropes & Gray LLP
                                        1211 Avenue of the Americas
                                        New York, NY 10036-8704
  Specgx LLC                            c/o Ropes & Gray LLP
                                        1211 Avenue of the Americas
                                        New York, NY 10036-8704
                                        (212) 596-9000
  Mylan Pharmaceuticals, Inc.           Phoebe A. Wilkinson
                                        Hogan Lovells US LLP
                                        390 Madison Avenue
                                        New York, NY 10017
                                        phoebe.wilkinson@hoganlovells.com
  Sandoz, Inc.                          100 College Road West
                                        Princeton, NJ 08540
  West-Ward Pharmaceuticals Corp. N/K/A 246 Industrial Way W,
  Hikma Pharmaceuticals, Inc.           Eatontown, NJ 07724
  Amneal Pharmaceuticals, Inc.          75 Adams Ave,
                                        Hauppauge, NY 11788
  Noramco, Inc.                         97-11 222nd St.
                                        Queens Village, NY 11429
  John N. Kapoor                        Kurt Michael Mullen
                                        Nixon, Peabody Law Firm
                                        Exchange Place
                                        53 State Street
                                        Boston, MA 02109
                                        kmullen@nixonpeabody.com
  Anda, Inc.                            104 Wooster St #2s
                                        New York, NY 10012
  Discount Drug Mart, Inc.              5203 Broadway,
                                        The Bronx, NY 10463
  HBC Service Company                   601 Meadowlands Blvd,
                                        Washington, PA 15301
  Morris & Dickson Co., LLC             410 Kay Ln,
                                        Shreveport, LA 71115
  Publix Supermarkets, Inc.             528 3rd Ave.
                                        New York, NY 10016
  SAJ Distributors                      3017 S Midland Dr.
                                        Pine Bluff, AR 71603
  Value Drug Company                    195 Theater Drive / POB 1027
                                        Duncansville, PA 16635
  Smith Drug Company                    P.O. Box 1779
                                        Spartanburg, SC 29304
                                        1 (864) 582-1218



                                        5
Case 2:19-cv-04891-RRM-ST Document 17 Filed 10/03/19 Page 14 of 14 PageID #: 938




                   Defendant                              Attorneys/Address
  Rite Aid of Maryland, Inc., D/B/A Rite Aid 28 Liberty St.
  Mid-Atlantic Customer Support Center, Inc. New York, NY 10005
  Rite Aid Corp.                             30 Hunter Lane
                                             Camp Hill, PA 17011
  Walgreens Boots Alliance, Inc.             108 Wilmont Rd.
                                             Deerfield, IL 60015
                                             (847) 315-3700
  Walgreen Eastern Co.                       125 North Commerce Way
                                             Bethlehem, PA 18017-8933
  Walgreen Co.                               200 Wilmot Road
                                             MS Suite 2002
                                             Deerfield, IL 60015
  Wal-mart Inc.                              702 SW 8th Street
                                             Bentonville, AR 72716
  Miami-Luken, Inc.                          265 S Pioneer Blvd.
                                             Springboro, OH 45066
  The Kroger Co.                             1014 Vine Street
                                             Cincinnati, OH 45202
  Henry Schein, Inc.                         135 Duryea Road
                                             Melville, NY 11747
  Henry Schein Medical Systems, Inc.         760 Boardman-Canfield Road
                                             Boardman, OH 44512


                                               /s/ Alana F. Montas
                                               Alana F. Montas




                                           6
